Case 2:21-cv-06320-MCS-JC Document 12-1 Filed 08/20/21 Page 1 of 5 Page ID #:79




 1   Stephen G. Larson (SBN 145225)
     slarson@ larsonllp.com
 2   Koren L. Bell (SBN 216684)
     kbell@larsonllp.com
 3   Paul A. Rigali (SBN 262948)
     prigali@larsonllp.com
 4   Jonathan D. Gershon (SBN 306979)
     jgershon@larsonllp.com
 5   LARSON LLP
     555 South Flower Street, Suite 4400
 6   Los Angeles, CA 90071
     Telephone: 213.436-4888
 7   Facsimile: 213.623-2000
 8   Attorneys for Plaintiffs
     MOSAFER INC.;
 9   MOSAFER E-COM, INC.;
     AND GOMOSAFER
10

11
                           UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13
                                   WESTERN DIVISION
14

15   MOSAFER INC.; MOSAFER E-              CASE No. 2:21-cv-06320 MCS (JCx)
     COM, INC.; and GOMOSAFER,
16                                         DECLARATION OF KOREN L.
                             Plaintiffs.   BELL IN SUPPORT OF
17                                         PLAINTIFFS’ EX PARTE
            vs.                            APPLICATION FOR ORDER
18                                         DIRECTING U.S. MARSHALS TO
     ELLIOT BROIDY; GEORGE                 EFFECT SERVICE OF PROCESS
19   NADER; BROIDY CAPITAL                 AGAINST DEFENDANT GEORGE
     MANAGEMENT, LLC;                      NADER
20   CIRCINUS, LLC; THE IRON
     GROUP INC. D/B/A                      Judge: Hon. Mark C. Scarsi
21   IRONISTIC.COM; SCL SOCIAL             Courtroom: 7C
     LIMITED; PROJECT
22   ASSOCIATES UK LTD;
     MATTHEW ATKINSON; and
23   JOHN DOES 1-100,
24
                        Defendants.
25

26

27

28

        DECLARATION OF KOREN L. BELL ISO SUPPORT OF EX PARTE APPLICATION RE
                          SERVICE ON DEFENDANT NADER
Case 2:21-cv-06320-MCS-JC Document 12-1 Filed 08/20/21 Page 2 of 5 Page ID #:80




 1                           DECLARATION OF KOREN L. BELL
 2   I, Koren L. Bell, declare and state as follows:
 3         1.       I am an attorney licensed to practice law before this Court and am a partner
 4   at the law firm of Larson LLP, attorneys for Plaintiffs MOSAFER INC.; MOSAFER
 5   E-COM, INC.; and GOMOSAFER (collectively “Plaintiffs”) in the above-captioned
 6   matter.
 7         2.       I submit this declaration in support of Plaintiffs’ ex parte application for
 8   an order directing the United States Marshals to effect service of process on Defendant
 9   GEORGE NADER (“Nader”). I have personal knowledge of the facts stated herein
10   and, if called upon to do so, I can and will testify thereto.
11         3.       On August 12, 2021 and August 13, 2021, staff of my law firm contacted
12   the Alexandria Detention Center and the Alexandria Sheriff’s Office and confirmed that
13   Nader was currently being held in that facility. The facility directed my firm to effect
14   service of process through the U.S. Marshals as Nader is being held in their custody.
15         4.       On August 16, 2017, I contacted counsel for Nader in his criminal matter
16   regarding service of process our intent to file an ex parte application seeking an order
17   for the U.S. Marshals to effect service of process. On August 18, 2021, Nader’s
18   criminal counsel advised me that they are not authorized to accept service of process
19   and do not represent Nader in this action.
20         5.       On August 18, 2021, I advised all known counsel for Defendants Elliot
21   Broidy, Broidy Capital Management, LLC, and Circinus, LLC of our intent to file an
22   ex parte application seeking an order for the U.S. Marshals to effect service of process.
23   On August 20, 2021, Counsel for Defendants Elliot Broidy, Broidy Capital
24   Management, LLC, and Circinus, LLC responded that they do not object to the ex parte
25   application.
26         6.       To my knowledge, Defendants George Nader, The Iron Group Inc. D/B/A
27   Ironistic.Com, SCL Social Limited, Project Associates UK Ltd, and Matthew Atkinson
28
                                        -2-
        DECLARATION OF KOREN L. BELL ISO SUPPORT OF EX PARTE APPLICATION RE
                          SERVICE ON DEFENDANT NADER
Case 2:21-cv-06320-MCS-JC Document 12-1 Filed 08/20/21 Page 3 of 5 Page ID #:81




 1   are not currently represented in this action. I was therefore unable to contact their
 2   counsel regarding our intent to file this ex parte application.
 3         I declare under penalty of perjury under the laws of the United States of America
 4   that the foregoing is true and correct to the best of my knowledge.
 5         Executed this 20th day of August 2021 in the County of Los Angeles, California.
 6

 7
                                                 /s/ Koren L. Bell
                                                 Koren L. Bell
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                     -3-
        DECLARATION OF KOREN L. BELL ISO SUPPORT OF EX PARTE APPLICATION RE
                          SERVICE ON DEFENDANT NADER
Case 2:21-cv-06320-MCS-JC Document 12-1 Filed 08/20/21 Page 4 of 5 Page ID #:82




 1                                   PROOF OF SERVICE
 2

 3         At the time of service, I was over 18 years of age and not a party to this action.
     I am employed in the County of Los Angeles, State of California. My business
 4   address is 555 South Flower Street, Suite 4400, Los Angeles, CA 90071. My email
     address is nmorales@larsonllp.com.
 5
           On August 20, 2021, I served true copies of the following document(s)
 6   described as DECLARATION OF KOREN L. BELL IN SUPPORT OF
     PLAINTIFFS’ EX PARTE APPLICATION FOR ORDER DIRECTING U.S.
 7   MARSHALS TO EFFECT SERVICE OF PROCESS AGAINST DEFENDANT
     GEORGE NADER on the interested parties in this action as follows:
 8
                              SEE ATTACHED SERVICE LIST
 9
           BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
10   document(s) to be sent from e-mail address nmorales@larsonllp.com to the persons at
     the e-mail addresses listed in the Service List. I did not receive, within a reasonable
11   time after the transmission, any electronic message or other indication that the
     transmission was unsuccessful.
12
           I declare under penalty of perjury under the laws of the United States that the
13   foregoing is true and correct.
14         Executed on August 20, 2021, at Los Angeles, California.
15

16

17                                               Nannette Morales
18
19

20

21

22

23

24

25

26

27

28
                                     -4-
        DECLARATION OF KOREN L. BELL ISO SUPPORT OF EX PARTE APPLICATION RE
                          SERVICE ON DEFENDANT NADER
Case 2:21-cv-06320-MCS-JC Document 12-1 Filed 08/20/21 Page 5 of 5 Page ID #:83




 1                                 SERVICE LIST
 2

 3   Michael Francisco                   Attorneys for Defendants Elliot Broidy,
     George J. Terwilliger III           Broidy Capital Management, LLC and
 4                                       Circinus, LLC
     Kevin Lally
 5
     McGuireWoods LLP
 6   888 16th Street N.W. , Suite 500
     Washington, DC 20006
 7
     Tel: 202-857-1722
 8   Email: mfrancisco@mcguirewoods.com;
     gterwilliger@mcguirewoods.com;
 9
     klally@mcguirewoods.com
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                    -5-
       DECLARATION OF KOREN L. BELL ISO SUPPORT OF EX PARTE APPLICATION RE
                         SERVICE ON DEFENDANT NADER
